Exhibit 10.1
Cooperation Agreement
Project of One Hundred Screens for Straits Information Network


Party A: Beijing Shidai Lianxin Cultural Propagation Co., Ltd.
Hereinafter referred to as Party A,
Party B: Vastitude (Beijing ) Technology Co., Ltd.
Hereinafter referred to as Party B,


Section I General Provisions
 
Article 1. To promote the information communication between the two sides of the
Taiwan Straits has not only economic impacts, but also immeasurable political
and cultural significance with the continuous increase of communication between
the two sides of the Straits on politics, economy and culture. It would become a
new and important communication platform in the communication between the two
sides of the Straits to transfer the information through carriers of LED
full-colour electronic display, which has an irreplaceable advantage in
increasing the sense of participation, identity, pride and mission among the
people in the whole country. The following consensus has been reached by Party A
and Party B after mutual discussion and consultation based on the principle of
friendly cooperation and equal benefit on the “Project of Hundreds of Screens
for Cross-trait Information Network”.


Article 2. Parties to this Agreement
 
Party A: Beijing Shidai Lianxin Cultural Propagation Co., Ltd.
Address: Jia No.35, Fuwai Street, Xicheng District, Beijing City
Post Code: 100037
Tel: 68997909
Party B: Vastitude (Beijing ) Technology Co., Ltd.
Address: Room A1201, Huibin Mansion, No.8, Beichen East Road, Chaoyang District,
Beijing City
Post Code: 100101
Tel:


Article 3 Project Basic Information
 
1)
Project Name: Project of One Hundred Screens for Straits Information Network

 
2)
Governing Department of the Project:

 
Publishing Exchange Center across the Taiwan Strait of Taiwan Affairs Office
Beijing Shidai Lianxin Cultural Propagation Co., Ltd. ( Party A)
 
3)
Host Organization of the Project:

 
Vastitude (Beijing ) Technology Co., Ltd. ( Party B)
 
4)
Project Construction Content: The Project of One Hundred Screens for Straits
Information Network is an electronic information media project initiated by
Party A and designed by Party B with LED outdoor full color display screens.
This project will adopt large-size full color display screens, which will be
mainly set up on densely populated areas such as airport, square, main streets,
university, important organ compound, public transport junction etc. Each unit
will be designed according to the characteristics of each specific place and all
units will be connected and controlled through fiber internet to achieve
isochronous transfer of picture information. Beijing will be the first city in
construction of this project of one hundred screens, and possibly this project
will be finally expanded to all municipalities, cities specifically designated
in the state plan, and all the capital cities etc.

 
 
 
 
 

--------------------------------------------------------------------------------

 


Article 4. Both parties shall sign separate or additional agreement according to
specific circumstances during the project operation process if either party
would like to increase the cooperative items.


Section II. Approaches to Cooperation
 
Article 5.  This project shall be supervised by Party A and implemented by Party
B.
This project shall be managed under the company name of Vastitude (Beijing )
Technology Co., Ltd. ( Party B ) only in all public operation activities so as
to meet the principle of corporation management after this agreement is signed.
Party B shall carry out its work in the way of corporation management with all
management cost entered legally in the relative accounting items.


Article 6.  To ensure the correct political direction, Party A shall participate
in the joint management of the work of Master Control and General Editor
responsible for inspecting the broadcasting content, and working together with
Party B in inspecting the employment of project editor, project deputy editor
and other main editors and broadcasting staffs.
All expenditures incurred in the Master Control Room and the General Editor
Room, including room rent fee, equipment cost, employees’ compensation etc. will
be counted as part of the management cost.


Article 7.  The operation period shall not be less than 15 years (or be extended
automatically as applicable) as Party B’s capital investment mainly relies on
the payback of advertisement, the markets of which the advertisements needs a
long time to grow into maturity due to the size of total investment of this
project, and it’s not from any financial allocation, nor any budget of
undertaking expenditures.
The project management methods shall be selected according to the market
requirement. Party B shall manage this project in the way of marketing operation
and corporative management.


Article 8.  Party A shall provide support if the coordination communications
with the governing unit are required to be provided to the relative departments
or bureaus of the cities or of the provinces during the process of the project
construction.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Section III Rights and Obligations of Both Parties
 
Article 9.  Party A shall be responsible for obtaining the approval of the
project without charging Party B separately for the relative expenses covered in
the management fee paid by Party B.


Article 10.  Party A shall assure the authenticity, legality and enforceability
of the project, and be responsible for issuing the coordinating letters
addressed to relative functional departments and bureaus in Beijing or in other
cities. After the execution of this agreement, the commencement of the
construction and management of this project will be officially approved in
written form by the Taiwan Affairs Office of the State Council and the
Publishing Exchange Center Across Taiwan Straits.


Article 11.  Party B shall be responsible for supporting Party A in coordinating
with relative functional departments and bureaus and responsible for
coordinating the relative expenses caused in the process.


Article 12. The broadcasting content of this project shall be determined or
reviewed by Party A and prepared or edited by Party B.


Article 13. During the operational process of this project, Party B shall carry
out the advertising investment work and absorb donation to the community
programs in complying with “The Advertisement Law”. Party A shall be entitled to
supervise the capital investment.


Article 14.  As the independent undertaking unit, Party B shall be responsible
for the overall operational management of the project which includes operational
production, advertisement release and tender invitation etc. Party B will have
independent accounting and be responsible for its own profit and loss, bear the
investment risk and enjoy the return on investment.


Article 15.  After signing of this agreement, Party B shall give a lump sum
payment of RMB 2 million to Party A as the management fee (which shall be paid
before Feb.28th due to the Spring Festival and the company’s basic account
opening).


Article 16.  Starting from the second year of the formal network operation of
the project, Party A will charge Party B the editing fee on the draft with the
specific sum to be discussed and settled separately based on the actual
construction and broadcasting condition.


Section IV Project Investment Estimates
 
Article 17.  The total investment of this project in Beijing City will be RMB
350 million. The size of the LED screen will be decided and designed according
to the specific site selection. The estimate number of the LED screen will be
100 units and the average budget for each unit will be RMB 3 million (RMB 3
million/ unit * 100 units = RMB 300 million). The investment for operating and
management cost will be RMB 50 million. Therefore the total investment would be
RMB 350 million. (Rent fee of the selected sites is not included.)
 
 

 
 
 

--------------------------------------------------------------------------------

 
Article 18 Project Financing Source
Party B shall be responsible for the capital financing of the whole project,
which would be carried out in accordance with the marketing operation.


Article 19.   Project Production, Design and Construction Periods
The product series selected by Party B through tender shall be adopted in
principle for the production, design and installation of all the screens used in
this project and the remote operative control system will adopts The first
period of site selection preparation will be 1 to 3 months. The period of site
selection expansion will be 1 year. (The trial operation period will start after
the installation of 5 to 10 units of screens.)


Article 20.  After signing of this agreement, Party A and Party B shall work
together on the sites selection for 3 to 5 units of screens in the areas of
Airport Road, Chaoyang District and Haidian District. Party A shall be
responsible for preparing a document for the site selection. Party B shall be
responsible for investment, design, construction and operation.


Section V Liability for Breach of Agreement and Dispute Settlement


Article 21.  Party A and Party B shall work actively together to discuss for
solution if this agreement could not be fulfilled due to Force Majeure event.


Article 22.  Either party violating the regulation of this agreement shall bear
all the loss caused to the other party by violating party’s action of breach of
the agreement and pay additional penal sum as appropriate.


Article 23.  Any dispute arising between the parties shall be settled through
friendly discussion or referred to the corresponding court for settlement.


Article 24.All the items not covered by this agreement shall be settled through
discussion of the two parties via supplemental agreements by the parties.


Section VI Execution of the Agreement
 
Article 25. This agreement will be effective on the moment that it is signed by
the authorized representatives of the two parties.


Article 26. This agreement will be signed and executed in quadruplicate with
each party keeping two copies of which with the same legal effect.
 
 

 
 
 

--------------------------------------------------------------------------------

 


 


 
 
 
Party A:
Beijing Shidai Lianxin
Cultural Propagation Co., Ltd.


Corporate Representative:


Signature:


Date:
Feb.9th, 2010

Party B:
Vastitude (Beijing ) Technology
Co., Ltd.


Corporate Representative:


Signature:


Date:
Feb.9th, 2010

 


















 
 

--------------------------------------------------------------------------------

 




































Publishing Exchange Center across the Taiwan Strait
 
 




Certification


We hereby certify that Beijing Shidai Lianxin Cultural Propagation Co., Ltd.
(Party A) is a state-owned enterprise directly under the Publishing Exchange
Center across the Taiwan Strait.
 
 








                Publishing Exchange Center across the Taiwan Strait
                                            Dec. 12th, 2009